Information to identify the case:
Debtor 1              Melissa Mae McCall                                          Social Security number or ITIN   xxx−xx−3228
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Texas

Case number: 19−60221−rbk




Order of Discharge                                                                                                          12/15
IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Melissa Mae McCall
           aka Melissa Myers McCall
                                                                          For the
                                                                          court:
           7/9/19
                                                                                         Yvette M. Taylor
                                                                                         Clerk of the Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2




Official Form 318                                            Order of Discharge                                page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-60221-rbk
Melissa Mae McCall                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-6                  User: admin                        Page 1 of 2                          Date Rcvd: Jul 09, 2019
                                      Form ID: 318                       Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2019.
db             +Melissa Mae McCall,    11460 FM 3178,   Oakwood, TX 75855-4078
17618979       +AFS/AmeriFinancial Solutions, LLC.,    Po Box 65018,    Baltimore, MD 21264-5018
17618981       +Bank Of America,    4909 Savarese Circle,   Fl1-908-01-50,    Tampa, FL 33634-2413
17618982        Brazos Valley Emergency Physicians, P.A.,     PO Box 14000,   Belfast, ME 04915-4033
17618985       +Collection Resources I,    Attn: Bankruptcy Dept,    650 E. Nontana Ste. J,
                 Las Cruces, NM 88001-4294
17618986       +Huntsville Memorial Hospital,    PO Box 4438,    Houston, TX 77210-4438
17618987       +Jn Portfolio Debt Equities, LLC,    Attn: Bankruptcy,    5757 Phantom Dr. Ste 225,
                 Hazelwood, MO 63042-2429
17759106       +Leon County,   c/o Tara LeDay,    P.O. Box 1269,    Round Rock, TX 78680-1269
17618992       +St. Joseph Children’s Hospital,    2901 E 29th St, Suite 123,    Bryan, TX 77802-2691
17618995       +US Acute Care Solutions,    Emp of Clar UMC (McCourt), PLLC,    Attn #18925X,    P.O. Box 14000,
                 Belfast, ME 04915-4033

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJESTUDENSKY.COM Jul 10 2019 04:43:00       James Studensky,    3912 W. Waco Drive,
                 Waco, TX 76710-7108
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Jul 10 2019 00:54:54
                 United States Trustee - WA12,    United States Trustee,     903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
17618980       +EDI: AMEREXPR.COM Jul 10 2019 04:43:00       Amex,    Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
17618983       +E-mail/Text: bankruptcy@cavps.com Jul 10 2019 00:55:16        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    500 Summit Lake Ste 400,     Valhalla, NY 10595-2322
17618984       +EDI: CHASE.COM Jul 10 2019 04:43:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
17618988       +EDI: MID8.COM Jul 10 2019 04:43:00       Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
17619629       +EDI: PRA.COM Jul 10 2019 04:43:00       PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
17618989       +EDI: PRA.COM Jul 10 2019 04:43:00       Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
17618991       +E-mail/Text: EBN_Waco@Receivemorermp.com Jul 10 2019 00:55:46        RMP Services LLC,
                 200 N New Road,    Waco, TX 76710-6932
17618990       +EDI: RESURGENT.COM Jul 10 2019 04:43:00       Resurgent Capital Services,     Po Box 10587,
                 Greenville, SC 29603-0587
17618994        EDI: TFSR.COM Jul 10 2019 04:43:00       Toyota Financial Services,    Attn: Bankruptcy,
                 Po Box 8026,    Cedar Rapids, IA 52409
17618993       +EDI: WTRRNBANK.COM Jul 10 2019 04:43:00       Target,    Attn: Bankruptcy,    Po Box 9475,
                 Minneapolis, MN 55440-9475
17618996       +EDI: VAND.COM Jul 10 2019 04:43:00       Vanderbilt Mortgage,    P.O. Box 9800,
                 Maryville, TN 37802-9800
17618997        EDI: WFFC.COM Jul 10 2019 04:43:00       Wells Fargo Bank,    Attn: Bankruptcy Dept,    Po Box 6429,
                 Greenville, SC 29606
                                                                                                TOTAL: 14

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               +Leon County,   c/o Tara LeDay,   P.O. Box 1269,   Round Rock, TX 78680-1269
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2019                                            Signature: /s/Joseph Speetjens
District/off: 0542-6          User: admin                 Page 2 of 2                  Date Rcvd: Jul 09, 2019
                              Form ID: 318                Total Noticed: 24

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 9, 2019 at the address(es) listed below:
              James Studensky    jstudensky.trustee@outlook.com, jstudensky@ecf.axosfs.com
              Nicholas M Wajda   on behalf of Debtor Melissa Mae McCall nick@recoverylawgroup.com,
               r47098@notify.bestcase.com
              Tara LeDay    on behalf of Creditor   Leon County
               tleday@ecf.courtdrive.com;kmorriss@mvbalaw.com;ccain@mvbalaw.com;vcovington@mvbalaw.com;bankruptc
               y@mvbalaw.com;jwilliams@mvbalaw.com;alocklin@mvbalaw.com
              United States Trustee - WA12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 4
